UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 E. Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765- 5384 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period: May 31, 2011 Item 1. Reports to Stockholders. Annual Report May 31, 2011 Schooner Fund Class A (SCNAX) Investment Advisor Schooner Investment Group, LLC Radnor Financial Center 150 N. Radnor-Chester Rd., Suite F-200 Radnor, Pennsylvania 19087 Phone: 866-724-5997 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 6 INVESTMENT HIGHLIGHTS 8 SCHEDULE OF INVESTMENTS 11 SCHEDULE OF OPTIONS WRITTEN 16 STATEMENT OF ASSETS AND LIABILITIES 18 STATEMENT OF OPERATIONS 19 STATEMENTS OF CHANGES IN NET ASSETS 20 FINANCIAL HIGHLIGHTS 21 NOTES TO FINANCIAL STATEMENTS 22 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 32 NOTICE OF PRIVACY POLICY & PRACTICES 33 ADDITIONAL INFORMATION 34 Annual Shareholder Letter Dear Fellow Shareholders, Over the past year your Schooner Fund has continued to grow and prosper. The Fund’s assets have grown by over 240% as an increasing number of advisors and investors allocate capital after learning of our approach to risk mitigated equity investing, and our use of various strategies that attempt to reduce volatility. The Fund is fast approaching its three year anniversary in August.While we are excited about this coming milestone and the recognition and publicity that our performance over a very tumultuous time in the markets will bring the Fund, we are focused on our investment process and maintaining the discipline our investors have come to expect. The investment landscape over the past year has been dominated by the actions of foreign and domestic governments and quasi-government institutions.These actual bailouts and stimulus programs were just a fraction of the reported agreements, deals, and proposals that never materialized but had a daily effect on the market.It has certainly been a challenging time for investors and traders trying to keep up with the endless babble driven by 24 hour news cycles. In the United States, the Federal Reserve’s balance sheet has swelled to roughly $3 trillion as a result of the various liquidity providing, debt repurchase and monetization schemes that have been put in place in the past two years. The inflationary effects of these policies have only partially begun to manifest and have already resulted in dramatic increases in input costs and agricultural commodity prices. Similar policies have led to widespread global food riots and violent escalations in dozens of countries.While it is highly unlikely that the United States would face similar riots, consumers are becoming, if not necessarily strained, mindfully aware of increases in all types of commodities. From gasoline to beef, Americans know that prices have gone up.Moreover, wages are not increasing at a commensurate rate, and everyone is feeling poorer. Everyone that is, except the effective ruling elite, who have benefited from endless bailouts and liquidity induced rallies in all manner of risk assets designed to stimulate the “wealth effect.” We are of the opinion that the primary drivers of stock gains over the past nine months have been Quantitative Easing 2 (QE2) induced. While not explicitly a goal of the Federal Reserve, they have since copped to the wealth effect as a factor in their decision making process.While correlation does not prove causation, a quick look at the Federal balance sheet growth shows a near perfect correlation to the rise in S&P 500. We believe that the Federal Reserve, despite protests to the contrary, is very much aware of the damaging side effects to its policies and recognizes that the current highly charged atmosphere and a hostile Republican congress leaves little room to engage in any further grandiose monetary stimulus. We expect the next year to bring a package of austerity measures, including tax increases, government layoffs, reduced services and the like to dowse cold water on any animal spirits that may have been fired up in the past year, and since equity valuations are not terribly extended we will likely muddle along as the deleveraging process at all levels begins in earnest creating more strain.While the Fed’s accommodative monetary policy and the government’s stimulus programs were all about giving people stuff, austerity and taxes are all about taking stuff away, which will be met with a much louder and angrier reaction from the populous. What the future investment landscape holds in store, no one can know with any certainty. The one thing we are confident of is the importance of, and our ability to, stay flexible in an ever changing world, and our broad package of tools as we seek to deliver asymmetric returns.In these uncertain times, we believe our toolbox of volatility based strategies 3 allows us to position the Fund effectively for an up, down, or sideways market in our quest to generate superior risk adjusted returns. I thank you for your ongoing trust and confidence, and look forward to the opportunity to seek to deliver you the best risk managed returns possible. The Fund focuses its core underlying holdings on Large Cap stocks. These are companies with $5 billion+ market capitalization that are often the most liquidly traded and stable companies in the S&P 500 index. These equities also typically have the deepest and most liquid options markets, providing us with many of the hedging opportunities that are fundamental to the investment strategy. During the past 12 months Mid and Small Cap stocks dramatically outperformed Large Caps.This has slightly hampered the performance of the Fund over the past year, but we are generally pleased with the Fund’s performance and risk metrics, and believe that the results are reflective of our ability to navigate a wide range of environments with the risk reducing strategies at our disposal. For the one year ended 5/31/2011, The class A shares returned +11.81%, the Morningstar Long/Short category returned +7.58% and the S&P 500 returned +25.95%. Since inception on (08/29/08) through the period ended 5/31/11 the Fund is +23.30%, Morningstar L/S +0.62%, and S&P 500 is +11.55% on a cumulative basis. The meaningful outperformance of both of these benchmarks has also come with lower volatility.The standard deviation of the Fund was 8.45, with the S&P at 14.49.We measure our success over periods of years, not weeks or months.It is our belief that over longer time frames or full market cycles, the Fund’s risk management techniques and strategies will manifest in overall outperformance. Annualized Since 3 months 6 Months 1 Year Since Inception Inception Total Return w/o (2.28.10- (11.30.10- (5.31.10- (8.29.08- (8.29.08- Maximus Sales Charge Class A (SCNAX) 1.18%  4.25% 11.81% 7.90% 23.30% S&P 500 Index Total Return 1.84% 15.03% 25.95% 4.05% 11.55% Morningstar Long/Short 0.13%  4.45%  7.58% 0.22%  0.62% With 4.75% Maximum Sales Charge Class A -3.63% -0.70%  6.50% 6.01% 17.44% Gross Expense Ratio: 4.01% Class A Net Expense Ratio: 2.04%* Class A * Pursuant to an operating expense limitation agreement between the Advisor and the Fund, the Advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that Total Annual Operating Expenses (exclusive generally of interest and tax expenses, brokerage commissions, extraordinary and non-recurring expenses and acquired fund fees and expenses and dividends on short positions) do not exceed 2.00% of the Fund’s average net assets through September 28, 2021. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Fund performance current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling (866) 724-5997. Performance without the sales charge does not reflect the current maximum sales charge of 4.75%. Had the sales charge been included, the Fund’s returns would have been lower. Regards, Greg Levinson 4 Mutual fund investing involves risk; principal loss is possible.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.The Fund may also use options and futures contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates.The investment in options is not suitable for all investors.The Fund may hold restricted securities purchased through private placements.Such securities can be difficult to sell without experiencing delays or additional costs. The S&P 500 is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.Each Morningstar category average represents a universe of funds with similar investment objectives.It is not possible to invest directly in an index. Standard deviation is a statistical measure of the historical volatility of a mutual fund or portfolio, usually computed using 36 monthly returns. Opinions expressed in this letter are those of the Advisor, are subject to change and are not guaranteed. 5 SCHOONER FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and (2) ongoing costs, including advisory fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/10–5/31/11). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. If you purchase Class A shares of the Fund you will pay a maximum initial sales charge of 4.75% when you invest. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, 12b-1 fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 6 SCHOONER FUND Expense Example (Continued) (Unaudited) Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/2010 5/31/2011 12/1/2010–5/31/2011* Actual** Hypothetical (5% return before expenses)***  1,000.00  1,014.96  10.05 * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). ** Including loads, your actual cost of investment in the Fund would be $57.20. *** Including loads, your hypothetical cost of investment in the Fund would be $57.07. 7 SCHOONER FUND Investment Highlights (Unaudited) The Fund’s primary investment objective is long-term capital appreciation with the generation of moderate current income. The Fund seeks to achieve its investment objective by investing its assets in a diversified portfolio of equity, convertible securities and single issuer equity call option securities of U.S. companies with large market capitalizations. The Fund considers companies with large market capitalizations (“large-cap companies”) to be those companies with market capitalizations of $5 billion or more. The Fund’s investment strategy consists of a three tiered approach, including: 1)manage an equity portfolio ofU.S. large-cap companies; 2)sell out-of-the-money single issuer call options against long equity positions; 3)selectively purchase U.S. convertible securities. The Fund’s allocation of portfolio assets as of May 31, 2011 is shown below. Allocation of Portfolio Assets % of Net Assets Continued 8 SCHOONER FUND Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of May 31, 2011(1) Since Inception 1 Year (8/29/08) Class A (with sales charge)  6.50% 6.01% Class A (without sales charge) 11.81% 7.90% S&P 500 Index 25.95% 4.05% With sales charge returns reflect the deduction of the current maximum initial sales charge of 4.75% for Class A. Returns without sales charges do not reflect the current maximum sales charges. Had the sales charges been included, the returns would have been lower. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 866-724-5997. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown on the graph below and table above assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date excluding any maximum initial sales charges. The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. 9 SCHOONER FUND Investment Highlights (Continued) (Unaudited) Schooner Fund Growth of $10,000 Investment 10 SCHOONER FUND Schedule of Investments May 31, 2011 Shares Value Common Stocks 82.63% Beverage and Tobacco Product Manufacturing 1.21% Reynolds American, Inc. $ Building Material and Garden Equipment and Supplies Dealers 2.09% Home Depot, Inc. Lowe’s Cos, Inc. Chemical Manufacturing 10.56% Abbott Laboratories Bristol-Myers Squibb Co. Celgene Corp. (a)(c) Dow Chemical Co. (c) EI du Pont de Nemours & Co. Eli Lilly & Co. Merck & Co., Inc. Mylan, Inc. (a)(c) Pfizer, Inc. Clothing and Clothing Accessories Stores 1.03% Gap, Inc. (c) Computer and Electronic Product Manufacturing 13.03% Cisco Systems, Inc. (c) Hewlett-Packard Co. Intel Corp. (c) Marvell Technology Group Ltd. (a)(c) NetApp, Inc. (a)(c) Northrop Grumman Corp. (c) Raytheon Co. SanDisk Corp. (a)(c) Seagate Technology PLC (c) Western Digital Corp. (a)(c) Credit Intermediation and Related Activities 8.77% Fifth Third Bancorp (c) JPMorgan Chase & Co. (c) PNC Financial Services Group, Inc. (c) State Street Corp. (c) SunTrust Banks, Inc. (c) Visa, Inc. - Class A (c) The accompanying notes are an integral part of these financial statements. 11 SCHOONER FUND Schedule of Investments (Continued) May 31, 2011 Shares Value Data Processing, Hosting and Related Services 0.67% Automatic Data Processing, Inc. $ Educational Services 1.17% Apollo Group, Inc. (a)(c) Electrical Equipment, Appliance, and Component Manufacturing 1.02% Corning, Inc. (c) Food Manufacturing 2.66% ConAgra Foods, Inc. HJ Heinz Co. Kraft Foods, Inc. - Class A Food Services and Drinking Places 1.66% McDonald’s Corp. General Merchandise Stores 0.90% Wal-Mart Stores, Inc. Health and Personal Care Stores 1.09% Express Scripts, Inc. (a)(c) Insurance Carriers and Related Activities 1.12% Allstate Corp. Leather and Allied Product Manufacturing 1.20% NIKE, Inc. Machinery Manufacturing 3.71% Applied Materials, Inc. (c) Cummins, Inc. (c) Deere & Co. (c) Stanley Black & Decker, Inc. Management of Companies and Enterprises 2.41% Goldman Sachs Group, Inc. (c) Morgan Stanley (c) Mining (except Oil and Gas) 1.05% Freeport-McMoRan Copper & Gold, Inc. (c) The accompanying notes are an integral part of these financial statements. 12 SCHOONER FUND Schedule of Investments (Continued) May 31, 2011 Shares Value Miscellaneous Manufacturing 2.28% 3M Co. $ Medtronic, Inc. (c) Oil and Gas Extraction 3.58% Anadarko Petroleum Corp. (c) Devon Energy Corp. (c) Noble Energy, Inc. (c) Paper Manufacturing 2.56% International Paper Co. (c) Kimberly-Clark Corp. Petroleum and Coal Products Manufacturing 1.49% Chevron Corp. Primary Metal Manufacturing 0.34% Alcoa, Inc. (c) Publishing Industries (except Internet) 3.43% Microsoft Corp. NVIDIA Corp. (a)(c) Symantec Corp. (a)(c) Rail Transportation 1.27% Norfolk Southern Corp. (c) Support Activities for Mining 1.41% Transocean Ltd. (c) Telecommunications 4.88% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. Transportation Equipment Manufacturing 2.12% Ford Motor Co. (a)(c) General Dynamics Corp. (c) Utilities 3.13% Duke Energy Corp PG&E Corp. The accompanying notes are an integral part of these financial statements. 13 SCHOONER FUND Schedule of Investments (Continued) May 31, 2011 Shares Value Utilities 3.13% (Continued) Spectra Energy Corp. $ Waste Management and Remediation Services 0.79% Waste Management, Inc. Total Common Stocks (Cost $38,056,180) Exchange Traded Funds 9.47% Consumer Staples Select Sector SPDR Fund Energy Select Sector SPDR Fund Financial Select Sector SPDR Fund Materials Select Sector SPDR Fund Utilities Select Sector SPDR Fund Total Exchange Traded Funds (Cost $4,503,246) Convertible Preferred Stocks 5.32% Insurance Carriers and Related Activities 2.86% Hartford Financial Services Group, Inc., 7.25%, Series F MetLife, Inc. 5.00%, 9/11/13 Oil and Gas Extraction 1.35% Apache Corp., 6.00%, Series D Utilities 1.11% PPL Corp., 8.75%, 5/01/14 Total Convertible Preferred Stocks (Cost $2,571,478) Principal Amount Convertible Bonds 1.23% Computer and Electronic Product Manufacturing 0.41% L-3 Communications Holdings, Inc. 3.000%, 08/01/2035 $ Fabricated Metal Product Manufacturing 0.41% Alliant Techsystems, Inc. 2.750%, 09/15/2011 The accompanying notes are an integral part of these financial statements. 14 SCHOONER FUND Schedule of Investments (Continued) May 31, 2011 Principal Amount Value Support Activities for Mining 0.41% Transocean, Inc. 1.500%, 12/15/2037 $ $ Total Convertible Bonds (Cost $594,813) Contracts Purchased Options 1.19% Put Options 1.19% SPDR S&P rust Expiration: July, 2011, Exercise Price: $132.00 Expiration: June, 2011, Exercise Price: $131.00 Expiration: June, 2011, Exercise Price: $132.00 Total Purchased Options (Cost $1,173,308) Shares Short-Term Investments 3.81% Money Market Funds 3.81% AIM STIT-Treasury Portfolio, 0.020% (b)(c) Total Short-Term Investments (Cost $1,877,718) Total Investments (Cost $48,776,743) 103.65% Liabilities in Excess of Other Assets (3.65)% ) Total Net Assets 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate at May 31, 2011. (c) All or a portion of this security is pledged as collateral for written options and amounts due to broker.See Note 2 in the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 15 SCHOONER FUND Schedule of Options Written May 31, 2011 Contracts Value Call Options (1.59%) Alcoa, Inc. Expiration: June, 2011, Exercise Price: $16.00 $ Anadarko Petroleum Corp. Expiration: June, 2011, Exercise Price: $77.50 70 Apollo Group, Inc. Expiration: June, 2011, Exercise Price: $42.00 Applied Materials, Inc. Expiration: June, 2011, Exercise Price: $14.00 Celgene Corp. Expiration: June, 2011, Exercise Price: $60.00 Cisco Systems, Inc. Expiration: June, 2011, Exercise Price: $16.00 Corning, Inc. Expiration: June, 2011, Exercise Price: $20.00 Cummins, Inc. Expiration: June, 2011, Exercise Price: $105.00 50 Deere & Co. Expiration: June, 2011, Exercise Price: $85.00 60 Devon Energy Corp. Expiration: June, 2011, Exercise Price: $82.50 60 Dow Chemical Co. Expiration: June, 2011, Exercise Price: $37.00 Energy Select Sector SPDR Fund Expiration: June, 2011, Exercise Price: $76.00 Express Scripts, Inc. Expiration: June, 2011, Exercise Price: $60.00 90 Fifth Third Bancorp Expiration: June, 2011, Exercise Price: $13.00 Ford Motor Co. Expiration: June, 2011, Exercise Price: $15.00 Freeport-McMoRan Copper & Gold, Inc. Expiration: June, 2011, Exercise Price: $50.00 Gap, Inc. Expiration: June, 2011, Exercise Price: $19.00 General Dynamics Corp. Expiration: June, 2011, Exercise Price: $72.50 90 Goldman Sachs Group, Inc. Expiration: June, 2011, Exercise Price: $140.00 50 Intel Corp. Expiration: June, 2011, Exercise Price: $22.00 International Paper Co. Expiration: June, 2011, Exercise Price: $31.00 JPMorgan Chase & Co. Expiration: June, 2011, Exercise Price: $42.00 Marvell Technology Group Ltd. Expiration: June, 2011, Exercise Price: $15.00 The accompanying notes are an integral part of these financial statements. 16 SCHOONER FUND Schedule of Options Written (Continued) May 31, 2011 Contracts Value Materials Select Sector SPDR Fund Expiration: June, 2011, Exercise Price: $39.00 $ Medtronic, Inc. Expiration: June, 2011, Exercise Price: $40.00 Morgan Stanley Expiration: June, 2011, Exercise Price: $24.00 Mylan, Inc. Expiration: June, 2011, Exercise Price: $23.00 NetApp, Inc. Expiration: June, 2011, Exercise Price: $52.50 80 Noble Energy, Inc. Expiration: June, 2011, Exercise Price: $90.00 75 Norfolk Southern Corp. Expiration: June, 2011, Exercise Price: $72.50 85 Northrop Grumman Corp. Expiration: June, 2011, Exercise Price: $65.00 NVIDIA Corp. Expiration: June, 2011, Exercise Price: $18.00 PNC Financial Services Group, Inc. Expiration: June, 2011, Exercise Price: $62.50 SanDisk Corp. Expiration: June, 2011, Exercise Price: $47.00 Seagate Technology PLC Expiration: June, 2011, Exercise Price: $17.00 State Street Corp. Expiration: June, 2011, Exercise Price: $46.00 SunTrust Banks, Inc. Expiration: June, 2011, Exercise Price: $28.00 Symantec Corp. Expiration: June, 2011, Exercise Price: $19.00 Transocean Ltd. Expiration: June, 2011, Exercise Price: $70.00 Visa, Inc. Expiration: June, 2011, Exercise Price: $77.50 Western Digital Corp. Expiration: June, 2011, Exercise Price: $36.00 Total Call Options Written (Premiums received $683,583) Put Options (0.41%) SPDR S&P rust Expiration: June, 2011, Exercise Price: $126.00 Expiration: June, 2011, Exercise Price: $127.00 Expiration: July, 2011, Exercise Price: $127.00 Total Put Options Written (Premiums received $433,640) Total Options Written (Premiums received $1,117,223) (2.00%) $ Percentages are stated as a percent of net assets. The accompanying notes are an integral part of these financial statements. 17 SCHOONER FUND Statement of Assets and Liabilities May 31, 2011 Assets Investments, at value (cost $48,776,743) $ Receivable for Fund shares sold Receivable for investments sold Dividends and interest receivable Other assets Total Assets Liabilities Written options, at value (premiums received $1,117,223) Payable for investments purchased Due to broker Payable to Advisor Payable to affiliates Payable for Fund shares redeemed Payable for distribution fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net assets consist of: Paid-in capital $ Accumulated net investment income Undistributed net realized loss ) Net unrealized appreciation on: Investments Written options Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share $ Maximum offering price per share ($23.11/0.9525)(1) $ (1) Reflects a maximum sales charge of 4.75%. The accompanying notes are an integral part of these financial statements. 18 SCHOONER FUND Statement of Operations For the Year Ended May 31, 2011 Investment Income Dividend income(1) $ Interest income Total Investment Income Expenses Investment Advisory fees Distribution fees - Class A Administration fees Transfer agent fees and expenses Fund accounting fees Custody fees Federal and state registration fees Legal fees Audit and tax fees Chief Compliance Officer fees and expenses Reports to shareholders Trustees’ fees and related expenses Distribution fees - Class C(2) Other expenses Total Expenses Less waivers and reimbursement by Advisor (Note 4) ) Net Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on: Investments and purchased options ) Written options Net change in unrealized appreciation (depreciation) on: Investments and purchased options Written options Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ Net of $1,185 in foreign withholding tax. Class C shares converted to Class A shares on September 28, 2010.See Note 1 in the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 19 SCHOONER FUND Statements of Changes in Net Assets Year Ended Year Ended May 31, 2011 May 31, 2010 From Operations Net investment income (loss) $ $ ) Net realized gain (loss) on: Investments and purchased options ) Written options ) Net change in unrealized appreciation (depreciation) on: Investments and purchased options ) Written options ) Net increase in net assets from operations From Distributions Net investment income - Class A ) ) Net realized gain on investments - Class A ) ) Net realized gain on investments - Class C* — ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold - Class A Proceeds from exchange of Class C shares* — Proceeds from shares sold - Class C* Shares issued in reinvestment of distributions - Class A Shares issued in reinvestment of distributions - Class C* — Payments for shares redeemed - Class A ) ) Payments for shares redeemed - Class C* ) ) Payments for exchange to Class A shares* ) — Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of year End of year $ $ Accumulated Net Investment Income $ $ — * Class C shares converted to Class A shares on September 28, 2010.See Note 1 in the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 20 SCHOONER FUND – CLASS A Financial Highlights Per Share Data for a Share Outstanding Throughout each Period Year Ended Year Ended Period Ended May 31, 2011 May 31, 2010 May 31, 2009(1) Net Asset Value, Beginning of Period $ $ $ Income (loss) from investment operations: Net investment income (loss)(2) ) Net realized and unrealized gain (loss) on investments Total from investment operations ) Less distributions paid: From net investment income ) ) From net realized gain on investments ) ) — Total distributions paid ) ) ) Net Asset Value, End of Period $ $ $ Total return(3)(4) % % )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ $ $ Ratio of expenses to average net assets Before waivers and reimbursements of expenses(5) % % % After waivers and reimbursements of expenses(5) % % % Ratio of net investment income (loss) to average net assets Before waivers and reimbursements of expenses(5) % )% )% After waivers and reimbursements of expenses(5) % )% % Portfolio turnover rate(4) % % % The Fund commenced operations on August 29, 2008. Per share net investment income (loss) was calculated using average shares outstanding. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends.Excludes the effect of applicable sales charges. Not annualized for periods less than one year. Annualized for periods less than one year. Realized and unrealized gains and losses per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share in the period.It does not agree to the aggregate gains in the Statement of Operations due to fluctuation in share transactions during the period. Amount is less than 0.5 cent per share. The accompanying notes are an integral part of these financial statements. 21 SCHOONER FUND Notes to Financial Statements May 31, 2011 Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end diversified management investment company. The Schooner Fund (the “Fund”), formerly known as the Schooner Growth and Income Fund, represents a distinct series with its own investment objectives and policies within the Trust. The Fund currently offers only Class A shares. Effective September 28, 2010, the Fund ceased offering its Class C shares to the public and began offering Class A shares only. The remaining Class C shares converted to Class A shares on September 28, 2010. Class A shares are subject to an initial maximum sales charge of 4.75% imposed at the time of purchase. The sales charge declines as the amount purchased increases in accordance with the Fund’s prospectus. The investment objective of the Fund is long-term capital appreciation with the generation of moderate current income. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the fund in which shares are held. The Fund became effective and commenced operations on August 29, 2008. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Schooner Investment Group, LLC (the “Advisor”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Advisor to believe that a security’s last sale price may not 22 SCHOONER FUND Notes to Financial Statements (Continued) May 31, 2011 reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized on a straight-line basis until maturity. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for each class of investments. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. 23 SCHOONER FUND Notes to Financial Statements (Continued) May 31, 2011 The following is a summary of the inputs used, as of May 31, 2011, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Assets(1): Common Stocks $ $
